DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 9-13, 14 and 19 are allowable over the prior art of record. The closest prior art of record Brown et al. (US 2016/0063097 A1) teach data having similarities and dissimilarities in a clustered or grouped, data to be normalize based on covariance matrix, compares, contrast or matching data, determining based on the context of the data ([0019], [0067]), user to analyze large sets of data, determine what data is different with respect to criteria, measuring similarity would be based on Euclidian distance, [0121], clustering data are weighted and classified ([0015], [0121]); A first column indicates the input data, the second column indicates a best bucket match suggestion, while the third column shows a confidence score. Various embodiments contemplate that a confidence score normalized to range between 0 and 1 where a larger number indicates a higher confidence of a match ([0252]).
The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “normalizing two or more extracted tables using one or more alignment techniques, wherein said normalizing comprises performing one-table normalization by converting a given one of the two or more extracted tables into a normalized form, performing table alignment by comparing the given normalized table to at least one of the two or more extracted tables, and carrying out two-table normalization by performing column alignment and column renaming across the two or more extracted tables compared in connection with said table alignment; determining (i) one or more differences and (ii) one or more similarities across the two or more extracted tables by performing a comparison of the two or more normalized tables, wherein said performing the comparison comprises comparing the two or more normalized tables using at least one similarity measure that sums, a structural similarity metric measuring overlap between column header cells of the two or more normalized tables”, and similarly in independent claims 14 and 19.
Dependent claims 9-13 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mohania et al. (US 2006/0047636 A1) describe structured data (stock-market statistics, company portfolios, and transaction history, etc.) as well as unstructured data (analyst advisories, risk-assessment reports, memos, articles, news stories, etc.), the data available is vast and varied, and one of the challenges an analyst working for the company faces is how to effectively distill information relevant to his/her current needs from this data in order to gain insights on the current stock market activities ([0009]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The
examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154       
9/9/22